Mason, Ch. J.,
dissenting.
On the' trial below, one Crossley was called into the box as a juror; and the defendant challenged him on the ground that he was “ a colored man, and not a free white male; ” which fact was made duly to appear. The challenge was not sustained; and he was sworn as a juror. Upon this very simple .state of facts two questions arise, — whether, under the laws of this State and the amendment of the Constitution of the United States, Crossley- was a competent juror; and whether, under the laws of this State and the third section of the act of Congress admitting Nebraska into the Union, he was a competent juror. In the opinion of the majority, it is insinuated that I raised the latter question for the first time in the counsel-room; that it receives attention at their hands, contrary to the correct practice, but out of deference to the importance of the question.
But any person conversant with criminal procedure can readily see that the very question was involved in the objection taken on the trial by the defendant; and it was discussed by the learned attorney-general in his *226argument, although the counsel for the defendant placed his case on the other question. I understood him to do so, because, in his view, one point really-involved the other. So that the point was not first raised by me.
But it is a very familiar principle of criminal law, that it is the imperative duty of a judge to see that a defendant, on trial for felony, loses no right by reason of his own silence, or his counsel’s ignorance or neglect. Had any point fatal to the judgment not been made on the trial, or on the argument here, and any one of us had observed it, how could we justify ourselves to our own consciences if we failed to bring it forward, and decide upon it ? Certainly not by saying that it would be unpopular or unjust to some third party.
I have noted this point in the opinion of the majority, because all through it seems to run an anxious spirit to turn this judicial judgment into a partisan discussion; and I cannot turn aside to give it any words hereafter.
The history of the admission of Nebraska into the Union, given at length by my brother Cromase, may be briefly stated thus: A small number of men, without authority of law, drew up the constitution; and the legislature provided for its submission to a vote of the people. This instrument provided, that “ every male person of the age of twenty-one years and upwards,” . . . who is a “ white citizen of the United States,” should be an elector. At an election held for the purpose, a majority voted for the constitution. This majority was small; and my brother seems anxious to concede that there was no majority at all, but that it was only made to appear by divers transparent frauds. Nevertheless, the canvassers appointed by the legislature for the purpose, consisting of the Territorial governor, secretary, and auditor, declared the vote *227favorable to tbe constitution. But Congress passed a law for our admission, wbicb should not take effect except upon “ tbe fundamental condition, that, within tbe State of Nebraska, there shall be no denial of the elective franchise, or of any other right, to any person, by reason of race or color, except Indians not taxed; and upon the further fundamental condition, that the legislature of said State, by a solemn public act, shall declare the assent of said State to the said fundamental condition.” The body of men elected as a legislature of the proposed State, at the same time that the popular vote was taken, was convened, and passed an act declaring that the above clauses should be part of the organic law of the State. Thereupon the State was admitted into the Union.
There is much discussion as to each of these circumstances. The proceedings were throughout very irregular. But no just argument can be drawn from that fact. There are but two circumstances in the whole course of this history which deserve a moment’s attention, — one, the vote of the people upon the constitution, without which all that had gone before was of no avail; the other, the action of Congress. Each, in its turn, cured all irregularities which preceded it, and relieves us of the necessity of any inquiry in respect of every thing else.
So, too, the introduction into the discussion of the question, who ought to vote upon a constitution, is a mere diversion. While, abstractly, everybody, without regard to age, sex, color, race, intelligence, ox other quality, might claim a right to vote upon the fundamental law to which he is to be subjected, practically some limit must be and always has been imposed; and that limit has been the qualification of electors under the previous government.
*228One point further in this connection. But for the act of Congress, the “ solemn public act ” of the so-called State legislature would have been of no force. The reason is obvious: it conflicted with a provision of the State constitution, every clause of which was as binding on the first legislature as on any subsequent one.
The matter is thus reduced to a single point. All that “ self-appointed men ” and the Territorial legislature did, and all discussion of who are the people and who ought to vote on the constitution, and also all cavil as to the mode of conducting the election and canvassing the votes, and the act of the legislature pretending to amend the constitution, being laid out of view, the simple question is, Could Congress change the constitution which the people had adopted, and admit the State into the Union with its fundamental law so changed, without the consent of the people? The change made by Congress was only one word. It was a change right to be made. But that is not the question. If Congress can change one word, it can change the whole instrument; and we are confronted with the grave, the novel question, whether Congress can make a constitution for a community, and force them into the Union under it, without their consent. Whether the principles of the proposed government are right or wrong, is not the question, but whether the people of the new State or Congress is the body to determine those principles.
I am disappointed to find that this question, the fundamental one in the case, has received almost no attention from the majority of the Court. Their sight has been so distracted by the many circumstances which are detailed in the opinion with a mild humor, that they have been almost blind to the real issue. When Judge Crounse comes the nearest to the consideration *229of the true point, be says, tbat, although the State legislature eoulcl not amend the constitution, yet Congress assumed to recognize it as the representative of the people. But the trouble here is, that, being elected by the people to legislate under the restrictions of the constitution, the legislature was not, nor could Congress by recognition or otherwise constitute it, the representative of the people, to overturn the law which the people had established for it as well as for the citizen. (And then it is said that the people are concluded by electing officers under it.) To apply the doctrine of estoppel to the people, acting in their primary and sovereign capacity, is the merest pedantry.
And then the morality of getting into the Union under the pretence of amending our constitution,' and deceiving Congress, and afterwards repudiating the amendment, is urged and illustrated by what is presented, I suppose, as a parallel case of an ox trade. I must confess that this style of arguing the very gravest constitutional question ever presented to a judge, so far from carrying conviction to my mind, seems to me most frivolous and absurd. But let us see whether we are guilty of any bad faith in repudiating this so-called “ solemn public act.” Was the Congress of the United States deceived at all by what we did ? Did not the very best constitutional lawyers of the land, who were members of that body, know very well what was the full force and effect of that act ? The question carries its own answer. But, furthermore, did this State perpetrate a fraud in getting into the Union by means of that act ? The people of this State never voluntarily entered the Union with a constitution amended by the erasure of the word “ white.” Congress admitted representatives from the State, and the Territorial government was withdrawn; and nothing remained for the *230people but to go on under tbe State government. Coerced in this way, tbeir action now is said to conclude them; and an attempt to reclaim tbeir independence is called dishonest, fraudulent, and bad every way. No words of mine can make more clear tbe transparent fallacy of this position.
And this is all that this learned Court has to say upon this question. But we cannot leave it here. It is too serious to be answered by a sneer. It is too profound to be solved by an appeal to partisanship.
The Declaration of Independence declared, that “governments derive their just powers from the consent of the governed ; ” and this fundamental and just maxim is the governing and dominating rule of American polity. The idea has been expressed in different terms by different statesmen and bodies, — as- that “ this is a government of the people by the people for the people,” or that “ constitutions and laws can be rightfully formed and established only by the people over whom-they are put in force.” Our constitutions all commence, “We the people;” and, throughout their structure, the people as the source of authority, the power to which every officer must give account, is the one dominant sovereign. It is too late in the day to question or to vindicate this maxim of the American civil polity.
Another principle equally fundamental, equally well settled, and universally received, is this, — that the Federal Government is, in the sphere of its constitutional authority, sovereign, but, out of that sphere, is subordinate. The mutual relations of the States and the United States are so perspicuously and forcibly stated by Chief Justice Taney in Ableman v. Booth, 21 Howard, 506, that I shall content myself by simply referring to what is there said. It has always been conceded that Congress could not prescribe a form of government to a *231people, save that it should be republican in form. To go beyond this is without its jurisdiction.
Now, apply these two familiar principles of American government to the ease in hand; and we shall be conducted directly to the position that Congress cannot frame a constitution for a community, and, without their consent, force the same upon it. The people of the proposed State are to be “ the governed.” The government which is set over them should have their consent and approval, or it does not possess just authority; and the fundamental maxim is violated.
Again: it is not within the constitutional power of Congress to frame a constitution for a people, and, nolens volens, force it on them. The Federal Constitution authorizes it to guarantee a government republican in foMn to every State. The expression of this one power over the State excludes the exercise of all other powers. It was competent to open the constitution with which Nebraska presented herself asking admission, and see whether it provided a government republican in form. If that constitution did not provide such a government, Congress could refuse admission, or enter into negotiations with the people of the proposed State to secure the necessary amendment. But it could not say to the applicant, “ This instrument requires your judges of the Supreme Court to hold the District Courts : I will change that, and then force you into the Union with the constitution so modified.” That would have been beyond the competency of Congress, because it would have been, exacting more than the constitution authorized it to exact. Besides, the provision that “ new States may be admitted by the Congress into this Union” clearly indicates, by the frame of the clause, the authority to admit them upon their application, and not to force them in upon arbitrary terms prescribed by Congress.
*232These views are confirmed by the uniform practice of Congress in admitting new States. The requirement has always been of the distinct approval by the people, in their primary or representative capacity, of their fundamental law. Whenever a State has applied for admission, with a constitution containing some provision which Congress did not approve, it has been returned with, some proposed change to be submitted to the people. Until the case of our State arose, no single instance ever occurred of Congress admitting a State without the popular approval of the constitution. This practice, obtaining in the days of the framers of the Federal Constitution, and continued in without exception, is an authoritative construction of it: at least, it is a strong confirmation of our view.
And a consideration of the consequences of the opposite view affords further confirmation. Concede to Congress the power to frame a constitution for a people, force them into the Union under it without their approval, and see how it would work in a particular case. There is the Territory of Colorado. Let Congress provide a constitution for it. One provision may be, that it shall not be changed without the approval of Congress. Then, according to the rule in Luther v. Borden, 7 Howard, 1, an attempt to amend it in any other way is treason, and may be punished with death. Then suppose it is provided in this congressional constitution that no person shall be eligible to a seat in the legislature who is not a postmaster, nor to an executive office who is not an Indian agent; so that the entire State government may be dictated from Washington. There you have all the powers of the States absorbed by the government at Washington, and the whole theory of the relations of the local and central authorities subverted. That is an extreme case. But, if Congress can dictate *233to a people one word of tbeir State constitution, it may dictate tbe whole. Concede the power in one point, and you concede it in all. And a principle which is logically capable of such consequences is utterly unsound and dangerous.
I am aware that it will be said that Congress would never do such a tyrannical thing as our supposition implies. In these days of centralization, it is hard to tell what Congress may not do. When we reflect that at the time of the discussions over the Lecompton Constitution in Kansas, by which the whole country was convulsed, it was universally supposed that the doctrine was once and forever settled, that no Territory could be forced into the Union until its people had had a full, fair, free opportunity to express their approval or disapproval of its constitution, and that this principle was ignored in the case of her twin-sister, our confidence that Congress will adhere to any policy is not strong. It is the first insidious approaches of power which are to be guarded by a people jealous of its liberties.
I am content to leave this subject here. So little has been said in the long opinion of the majority upon the principle involved in this case, that no good can come of surmising objections which might be urged to our view. I think it clear that the act of- Congress imposing the fundamental condition upon us was void.
But it is insisted that the Fourteenth Amendment of the Federal Constitution secures to each citizen the right to serve on the jury. If the word “ right,” as used in that clause, includes jury service, then Crossley was competent, and the exception is not well taken. Let us consider this question.
If we refer to the origin of the institution of trial by jury, we shall find no indication that it was an honor or a right thus to serve litigious parties. In the Saxon and *234early Norman times, causes were tried in the County Court; and this tribunal was composed of all the hundredors assembled in a tumultuous and popular body. As the population increased, and the subjects of contention became more intricate and complicated, the practice was resorted to of referring them to twelve, or some multiple of twelve, liberos et legates homines juratores, — free and lawful men, sworn to speak the truth. This body was selected from those resident in the vicinity of the matter in dispute, and those best acquainted with the parties and the controversy. Thejr were taken for their personal knowledge of the parties and the dispute. They were taken for the very opposite reason jurors are now selected. They were the witnesses, not simply the judges of the evidence. They were, as witnesses, sworn to speak the truth of the matter before them. They were called because conversant with the circumstances.
This interesting fact explains many circumstances otherwise obscure. There is the expression as to a trial by jury, until recently used in a civil case, and still retained in criminal cases, that a party puts himself upon the country; that is, the county, or men of the county. This is a relic of the ancient jurisdiction of the County Court, where at first the whole body of freeholders were the judges and the jurors, juratores were the witnesses, and in which Court the party put himself upon the judges as men of the county. Then, too, there is the expression still retained in our judicial proceedings, “ good and lawful men, sworn,” &c., which, we have seen, is from the ancient formula. This explains also the fact, very strange to us, that at one time it was a very frequent occurrence to arrest and indict for perjury persons, who, sitting on jurors, rendered a verdict which was disapproved by the court or the king. This was upon the old theory, that the jury found the verdict *235according to tbeir own knowledge, and were sworn to speak the truth, in finding it; so that, if they did not find a true one, they were guilty of perjury. It also explains the position so powerfully contended for by Erskine, and now adopted into our criminal code, that the jury is the judge of the law and the fact.
That the jury was composed of the witnesses is laid down by many learned historians. Thus Mackintosh, in his “ History of England,” yol. i. p. 273, says, “ There are scarcely any authentic materials for its early history. It seems most probably to have arisen from the confluence of several causes. Perhaps the first conception of it may have been suggested by the very simple expedient of referring a canse by the County Court to a select committee of their number, who were required to be twelve, for no reason or even cause that has been discovered. In civil cases, the obvious analogy of arbitration might have contributed to the adopting of juries. Judges unacquainted with and incapable of a patient inquiry into facts might find it safer, as it was easier, to trust to a sort of general testimony, given by twelve unexceptionable neighbors, on the litigated question. There are many features in this institution which indicate that jurors must, in some manner, have been regarded in the same light with witnesses. Neighborhood, for instance, which might be dangerous to the impartiality of a judge, is advantageous to the knowledge of a witness; and it is still a sort of legal theory, that jurors have the dangerous power of finding a verdict from their own knowledge.”
Palgrave, in his “ History of the English Commonwealth,” vol. i. p. 243, says, “ Trial by jury, according to the old English law, was a proceeding essentially different from the modern tribunal, still bearing the same name by which it has been replaced; and, whatever merits be*236longed to tbe original mode of judicial investigation, — and they were great and unquestionable, though accompanied by many imperfections, — such benefits are not to be exactly identified with the advantages now resulting from the great bulwark of English liberty. Jurymen in the present day are triers of the issue; they are individuals who found their opinion upon the evidence, whether oral or written, adduced before them; and the verdict delivered by them is their declaration of the judgment which they have formed. But the ancient jurymen were not impanelled to examine into the credibilit}'' of the evidence. The question was not discussed and argued before them: they, the jurymen, were the witnesses themselves ; and the verdict was substantially the examination of these witnesses, who of their own knowledge, and without the aid of other testimony, afforded their evidence respecting the facts in question to the best of their belief. In its primitive form, a trial by jury was therefore only a trial by witnesses ; and jurymen were distinguished from any other witnesses only by customs which imposed upon them the obligation of an oath, and regulated their number, and which prescribed their rank, and defined the territorial qualifications, from whence they obtained their degree and influence in society.”
Finalon’s note (a) to Reeve’s “History of English Law,” ii. p. 541, states the same fact in a few words: “ The law had attached great importance to the trial of causes by jurors who came from the locality where the matter arose: for originally they gave their verdicts of their own knowledge; and even now (in the time of Henry VI.), when they had tried causes on the evidence of witnesses of which they were to judge, it was important that they should come from the place where the witnesses lived, which would be where the matter arose.” *237It was, then, the accident of neighborhood and knowledge that constituted a party a qualified juror. It was not the quality of a citizen or a freeman. It neither gave nor detracted from the honor due to a person called to the service. It was not a right.
If we come down to a later date, when the juror and the witness were separated, and their relations established much as they are now, we shall still see in the position and function of the former that which renders his office, not a right, but a burden, and his duty a service attended by heavy personal risks. The only one of the circumstances which I enumerate is that mentioned above; namely, the liability, in case of reaching a false verdict, or one assumed to be false, to imprisonment and punishment. The situation of affairs out of which this grew is aptly described by Hallam, in his “ History of the Middle Ages,” vol. ii. p. 404: “ Perjury,” he says, “ was the dominant crime of the middle ages, encouraged by the preposterous rules of compurgation, and by the multiplicity of oaths in the ecclesiastical law. It was the frequency of their offence, and the impunity which the established procedure gave to that of jurors, that produced the remedy by writ of attaint, but. one which was liable to the same danger; since a jury on an attaint must, in the early period of that process, have judged on common fame, or on their own testimony, like those whose verdict they were called to revise.” Being thus liable to so violent a process in the event of being found to have rendered a false verdict, a juror could hardly have claimed as a right the office, if such it may be called, of adjudging his neighbor’s cause. And although this remedy was no longer in use, yet jurors were for a long time subjected to imprisonment when they found a verdict obnoxious to the court or the king. I will not stop to mention *238particular instances of such oppressions, but content myself with a quotation from Hallam’s “ Constitutional History of England,” vol. iii. p. 7: “ It is said to have been the practice in early times, as I have mentioned from Sir Thomas Smith in another place, to fine juries for returning verdicts against the direction of the Court, even as to matter of evidence, or to summon them before the Star-Chamber. It seems that instances of this kind were not very numerous after the accession of Elizabeth ; yet a small number occur in our books of reports. They were probably sufficient to keep juries in much awe. But, after the Restoration, two judges, Hyde and Keeling, successively chief justices of the King’s Bench, took upon themselves to exercise a pretended power which had at least been intermitted during the time of the Commonwealth.” The last instance on record of fining a jury for rendering a verdict obnoxious to the Court was in 1670, before the recorder of London, where a fine of forty marks was imposed on each juror. 6 State Trial, 967. One of the jury, being committed for non-payment of this fine, sued out habeas corpus ; upon which Chief Justice Vaughn held the imprisonment illegal. Vaughn Reports, 135 ; 6 State Trial, 999. It is a curious circumstance, that special verdicts, and bills of exception, so common in our day, when the prerogative of juries are so well understood and perfectly guarded, were devised by those bodies in those turbulent clays to embody the facts as they found them, or the rulings of the Court, so as to relieve them of the necessity of finding a general verdict for which they could be called in question in so violent and summary a manner. Such was the burden and the hazard of a juror down to a comparatively recent day. And history shows that they were so grievous, that to render such service could never be deemed a right. It was a *239duty which the freeman owed society. It was discharged in the midst of violence and under intimidation, and at great risks.
Our statutes, and those of other States, have uniformly recognized this as the correct view of the subject. Acts are numerous to exempt certain persons from serving on juries. All of those acts recognize the service as a burden, not a right. See an act entitled “ An Act to exempt Firemen from Jury, Military, and Road Duty,” 1 State Session Laws, p. 16. Numerous other acts might be cited to the same effect. The legislature of our own State and of the other States, and the Parliament of Great Britain, have all recognized the service of a juror as a burden which a freeman might be called upon to perform, or be exempt therefrom, as the wisdom of the legislature should determine. The legislature may impose this duty upon one class, and not another. If there was a great number of Chinamen or Asiatics amongst us who were citizens and entitled to the franchise, but ignorant of our language, our laws, our customs, usages, and habits, the legislature might deem it wise to exclude that class from jury service. If they were rejected from such service under the general term “ Chinamen” and “ Asiatics ” by statute, would such statute be obnoxious to the fundamental condition on which Nebraska was admitted into the Union ? I think not. If it be a right, it belongs to every elector; and he may claim his right, and it cannot be denied. The Federal Constitution provides that “ the citizens of each State shall be entitled to all the privileges and immunities of citizens in the several States.” The words “ privileges and immunities ” have been treated as synonymous with “ right.”
In Corfield v. Coryell, 4 Washington, C. C., 371, Mr. Justice Washington, speaking of these words, says, “ We *240feel no hesitation in confining these expressions to those privileges and. immunities which are in their nature fundamental, which belong of right to the citizens of all free governments, and which have at all times been enjoyed by the citizens of the several States which compose this Union.”
And in Conner v. Elliott, 18 Howard, 591, Mr. Justice Curtis, delivering the unanimous opinion of the Court, says that these words relate only to the privileges of citizenship.
Webster, in the sixth volume of his works, p. 112, says that these words do not confer political rights. The word “ right ” in the amendment to the Constitution of the United States refers to those natural rights guaranteed in the Bill of Rights, and not such privileges as may be intrusted' to a part of the citizens. This construction is sustained in Amy v. Smith, 1 Littel, 333; Campbell v. Morris, 3 Har. & McH., 554; Murry v. McCarthy, 2 Munf., 398 ; Austin v. The State, 592 ; and by Mr. Justice Curtis in Scott v. Sanford, 19 Howard, 580-584. See also Debates in New-York Constitutional Convention of 1821, participated in by Mr. Justice Spencer, Col. Young, Mr. Radcliff, and others, p. 183.
That being the meaning of the word in the amendment, there can be no question that it has no relation to this case.
For these reasons, I think that there was error in admitting Crossley as a juror, and that the judgment should be reversed.